                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                                 Plaintiff

v.                                                       Criminal Action No. 3:17-CR-120-RGJ

AVERIC BIZOR                                                                           Defendant

                                           * * * * *

                                MEMORANDUM OPINION

       This matter is before the Court on the Defendant Averic Bizor’s (“Bizor”) objection to

the Presentence Investigation Report’s enhancement of the base offense level pursuant to §

4B1.1 of the United States Sentencing Guidelines. [DE 35, Def. Sentencing Memo.]. The United

States filed a response. [DE 38, United States Sentencing Memo.]. Oral arguments were held on

October 18, 2018 and further briefing was ordered. [DE 29]. Bizor and the United States filed

supplemental briefing on the objections. [DE 42, United States Sentencing Memo., DE 43, Bizor

Suppl. Brief]. Additional oral arguments were heard on November 20, 2018 and, sentencing was

continued to December 11, 2018. [DE 44]. The Court will SUSTAIN Bizor’s objection to the

enhanced base offense level based upon whether robbery in the second-degree is a “crime of

violence” as that term is defined under §§ 4B1.2(a)(1) or 4B1.2(a)(2) of the United States

Sentencing Guidelines.

       In the instant offense, Bizor pleaded guilty on July 25, 2018 to one count of being a felon

in possession of a firearm and ammunition and two counts of being a felon in possession of

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). [DE 31, 33]. Following

Bizor’s plea, the United States Probation Office prepared Bizor’s presentence investigation

report (“PSI”). [DE 32, Disclosure of PSI]. As part of its investigation, the Probation Office



                                                1
identified a prior conviction for second-degree robbery in violation of KRS 515.030 in Jefferson

County, Kentucky, Circuit Court in 2005. See PSI at 8. The Probation Office determined the

prior conviction for second-degree robbery constitutes a “crime of violence” pursuant to the

definition under USSG § 4B 1.2(a). Accordingly, both the Probation Office and the United

States believe the crime of violence enhancement should apply to increase Bizor’s Guidelines

base offense level. Bizor objects to the application of the enhancement, arguing the second-

degree robbery conviction under KRS 515.030 does not qualify as a “crime of violence” under

the Guidelines, § 4B1.2(a).

                                                 A.

       Under the United States Sentencing Commission Guidelines, a defendant is a career

offender if

       (1)      the defendant was at least eighteen years old at the time the defendant
       committed the instant offense of conviction; (2) the instant offense of conviction
       is a felony that is either a crime of violence or a controlled substance offense; and
       (3) the defendant has at least two prior felony convictions of either a crime of
       violence or a controlled substance offense.

U.S.S.G. § 4B1.1(a)(emphasis added). If a defendant is subject to this enhancement, he receives

a significant increase to his base offense level and automatically becomes a criminal history

category VI for purposes of his advisory Guidelines range calculation. U.S.S.G. § 4B1.1(b).

Here, the issue is whether Bizor’s second-degree robbery conviction is a crime of violence,

which would trigger the enhancement.

       The 2018 Sentencing Guidelines Manual sets forth two definitions for “crime of

violence.” Specifically, the term “crime of violence” is defined in 4B1.2(a) as follows:




                                                2
    (a) The term "crime of violence" means any offense under federal or state law,
        punishable by imprisonment for a term exceeding one year, that—

                 (1)    has as an element the use, attempted use, or threatened use of
                        physical force against the person of another, or

                 (2)    is murder, voluntary manslaughter, kidnapping, aggravated
                        assault, a forcible sex offense, robbery, arson, extortion, or the
                        use or unlawful possession of a firearm described in 26 U.S.C. §
                        5845(a) or explosive material as defined in 18 U.S.C. § 841(c).

A crime may thus be a “crime of violence” under either subsection (1) or subsection (2) of §

4B1.2(A). Under § 4B1.2(a)(1) a crime may be a crime of violence if it has an element of “use of

physical force” as set forth in § 4B1.2(a)(1). This definition is often referred to as the

“elemental” test or “elements” clause. Under § 4B1.2(a)(2) a crime may be a crime of violence

if it is one of the enumerated crimes listed.            This definition is often referred to as the

“enumerated” test or “enumerated offense” clause. For Bizor to be subject to the career offender

enhancement, his prior second-degree robbery conviction must satisfy at least one of those two

definitions. After review, Bizor’s second-degree robbery conviction does not satisfy either

clause.

                                                    B.

          Bizor’s second-degree robbery conviction does not satisfy the elemental clause. A prior

conviction qualifies under the use of force clause if it has “as an element the use, attempted use,

or threatened use of physical force against the person of another.” U.S.S.G. § 4B1.2(a)(1)

(emphasis added). For purposes of this analysis, “physical force” is defined as “violent force—

that is, force capable of causing physical pain or injury to another person.” Johnson v. United

States, 559 U.S. 133, 140 (2010).1 In order to determine whether second-degree robbery is a


1
  The Sixth Circuit treats “a crime of violence’ under § 4B1.1(a) of the guidelines the same as a ‘violent
felony’ under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1)...because both laws share essentially
the same definitions…” United States v. Ford, 560 F.3d 420, 421 (6th Cir. 2009). See also United States
                                                    3
“crime of violence” under the elements clause, the Court must assess “the minimum level of

force criminalized by” the Kentucky second-degree robbery statute “and then resolve whether

that conduct constitutes ... violent force” as used in Johnson. See United States v. Yates, 866 F.3d

723, 728 (6th Cir. 2017). The Court employs the categorical approach, which requires the Court

to look “to the statutory definition of the offense and not the particular facts underlying the

conviction.” United States v. Rede-Mendez, 680 F.3d 552, 556 (6th Cir. 2012).

        KRS § 515.030 Robbery in the second-degree is set forth as follows:

        [a] person is guilty of robbery in the second degree when, in the course of
        committing theft, he uses or threatens the immediate use of physical force upon
        another person with intent to accomplish the theft.

Kentucky defines “physical force” as “force used upon or directed toward the body of another

person.” KRS 515.010. By its plain language, Kentucky’s definition of physical force appears to

cover more than force “capable of causing physical pain or injury to another person.” See

Johnson, 559 U.S. at 140.

        Kentucky case law further indicates that the minimum physical force required to be

convicted of second-degree robbery is broader that the force as defined in Johnson. Specifically,

in Jones, the Kentucky Court of Appeals held that force sufficient to take or snatch personal

possession of another against his will constitutes robbery, including where the defendant takes a

pocketbook from the hand of the victim so quickly that the victim did not have the opportunity to

resist. Jones v. Commonwealth, 66 S.W. 633, 634 (Ky. App. 1902). Similarly, in Davis the

Kentucky Court of Appeals noted that “[a]ny force which is sufficient to take the property

v. Perry, 703 F.3d 906, 910 (6th Cir. 2013)(stating “whether a conviction is a violent felony under [§
924(e)] is analyzed the same way as whether a conviction is a ‘crime of violence’ under U.S.S.G. §
4B1.2.” (citing United States v. McMurray, 653 F.3d 367, n.1 (6th Cir. 2011)(overruled on other grounds)
and United States v. Glover, 681 Fed. App’x 432, 434 (6th Cir. 2017)(reiterating “whether a conviction is
a ‘crime of violence’ in § 4B1.2(a) of the Sentencing Guidelines is subject to the same analysis as
whether a conviction is a ‘violent felony’ under the ACCA.”)).


                                                   4
against the owner’s will is all that is necessary to make up the crime of robbery.” Commonwealth

v. Davis, 66 S.W. 27 (Ky. App. 1902)(holding that taking the purse of one who resisted is

sufficient force to constitute robbery even though no blow or injury was inflicted). Likewise, the

Kentucky Court of Appeals in Stockton held that the defendant was guilty of robbery for

snatching money out of the victim’s hand and running away, noting “that the felonious taking of

property from a person against his will, by force or violence, however slight, constitutes the

offense [of robbery].” Stockton v. Com., 101 S.W. 298, 299 (Ky. App. 1907).

       More recent unpublished Kentucky case law confirms that de minimis force is sufficient

for a robbery conviction. See, e.g., Boger v. Commonwealth, No. 2004-CA-000659-MR,

2005 Ky. App. Unpub. LEXIS 576, at *2 (Ky. App. July 22, 2005) (rejecting defendant’s

argument that “the act of grabbing an inanimate object, such as a purse,” could not

constitute “use of force” for purposes of § 515.030 (citing Davis, 66 S.W. 27)).                For

example, in the unpublished case of Hatton v. Commonwealth, the Kentucky Supreme Court

held that the trial court was correct in denying the defendant’s request in a robbery trial for a

jury instruction on the lesser included offense of theft by unlawful taking. As part of its holding,

the Court explained that the defendant “Hatton stole Curtis’s wallet by physically wresting it

away when she resisted his efforts to take it from her hands” and that “[b]y using physical force

against Curtis to remove the wallet from her grasp, Hatton's theft became at least second-degree

robbery.” Hatton v. Commonwealth, No. 2014-SC-000248-MR, 2016 WL 2604806, at *4

(Ky. May 5, 2016).        The Hatton court emphasized this was more than “a pickpocket-type

situation whereby the theft was accomplished without the victim’s awareness.” Id. Thus, the de

minimis action of wresting a wallet from the victim’s grasp was enough to support at least

a second-degree robbery conviction and the instruction on theft by unlawful taking was

properly excluded. Id.
                                                 5
       A comparison between second-degree robbery and first-degree robbery under Kentucky’s

statutes also supports a finding that second-degree robbery criminalizes a level of force less than

force capable of causing physical pain or injury. First-degree robbery under KRS 515.020

contains the same basic elements as second-degree robbery, but must additionally be

accompanied by one of three aggravating circumstances:

               (1) A person is guilty of robbery in the first degree when, in the
               course of committing theft, he uses or threatens the immediate use
               of physical force upon another person with intent to accomplish the
               theft and when he:

               (a)    Causes physical injury to any person who is not a
                      participant in the crime; or

               (b)    Is armed with a deadly weapon; or

               (c)    Uses or threatens the immediate use of a dangerous
                      instrument upon any person who is not a participant in the
                      crime.

KRS 515.020. Thus, robbery in the first-degree, in contrast to robbery in the second-degree,

requires either physical injury, the defendant be armed with a deadly weapon, or the defendant

use or threaten the immediate use of a dangerous instrument. Id. By its plain language, the three

aggravating circumstances found in first-degree robbery are all “capable of causing physical pain

or injury to another person,” and thus, would meet the definition of crime of violence under

4B1.2(a). Certainly, the de minimis level of force found to constitute robbery under Jones,

Davis, and Stockton, supra, would not meet the level of force required for first-degree robbery.

       In addition, the Sixth Circuit held in the unpublished decision of Ingram that first-degree

robbery under Kentucky law is a violent felony under the Armed Career Criminal Act. United

States v. Ingram, 733 F. App'x 812, 815 (6th Cir. 2018). The Ingram court followed the holding

of Elliot wherein the Sixth Circuit held that first-degree robbery was a violent felony that


                                                6
required proof of force sufficient to satisfy the test from Johnson. Id. (citing United States v.

Elliott, 757 F.3d 492, 495, (6th Cir. 2014)). The Ingram court did not reach the issue of whether

second-degree robbery was a violent felony requiring force that satisfies the test from Johnson.2

        Here, the minimum level of force criminalized by KRS 515.030, robbery in the second-

degree, appears to be de minimis as it can be as little as the force sufficient to take or snatch

personal possession of another against his will, such as snatching a pocketbook from the hand of

the victim so quickly that the victim did not have the opportunity to resist. This is lower than the

level of violent force required by Johnson, i.e. that force which is “capable of causing physical

pain or injury to another person.” Johnson, 559 U.S. at 140. Thus, the Court does not believe the

robbery in the second-degree under KRS 515.030 constitutes a crime of violence under U.S.S.G.

§ 4B1.2(a)(1).

                                                     C.

        If Bizor’s prior conviction for second-degree robbery does not qualify as a crime of

violence under the elemental clause, then the Court must determine whether it qualifies as a

crime of violence under the enumerated clause. The enumerated clause, 4B1.1(a)(2), expressly

includes “robbery.” However, Bizor’s second-degree robbery conviction does not automatically

satisfy the enumerated clause simply because “robbery” is an enumerated offense. “[A] state's

decision to label certain criminal conduct ‘robbery’ may not always be dispositive of whether the

2
  The Sixth Circuit did reach this issue with respect to Ohio's unarmed robbery statute in Yates, and that
statute is similar to Kentucky’s second-degree robbery statute. United States v. Yates, 866 F.3d 723, 728
(6th Cir. 2017). And the Ohio Court of Appeals, like the Kentucky Court of Appeals, has held that the
force involved in purse snatching is sufficient to support an unarmed robbery conviction under the Ohio
statute. See id. at 729-30 (collecting Ohio Court of Appeals decisions affirming unarmed robbery
convictions arising out of purse snatchings). The Sixth Circuit explained that this line of Ohio purse-
snatching cases compelled the conclusion that unarmed robbery under Ohio law was not a “crime of
violence” under the elements clause of § 4B1.2(a). See id. The Sixth Circuit also highlighted that several
“[o]ther circuits have similarly held that, when a state robbery statute criminalizes minimal force, such as
the force incidental to purse-snatching, a conviction under that statute is not a ‘crime of violence’ under
the guidelines force clause....” Id. at 730-31 (collecting cases).
                                                     7
conduct constitutes a ‘crime of violence’ under the Sentencing Guidelines.” United States v.

Wood, 209 F.3d 847, 850 (6th Cir. 2000) (citing Taylor v. United States, 495 US. 575, 590-92

(1990)).

       For an enumerated offense to qualify as a crime of violence, “the offense for which the

defendant was convicted must fall within the generic definition of that crime, which is found by

surveying how the crime is described across jurisdictions, as well as consulting sources such as

the Model Penal Code.” Rede-Mendez, 680 F.3d at 556. Thus, Bizor’s prior second-degree

robbery conviction will trigger the career-offender enhancement under the enumerated clause if

it falls within the generic definition of robbery. However, “[i]f the [Kentucky] statute [under

which Bizor was convicted] criminalizes conduct ‘broader than the generic definition’ by

‘reach[ing] conduct outside the scope of that covered by the generic definition,’ however, then

that statute cannot constitute a crime of violence under § 4B1.2’” Yates, 866 F.3d at 733.

       The minimum level of force criminalized under Kentucky law by KRS 515.030 is

discussed above. The issue is whether it is broader than the generic definition of robbery. In

Yates the Sixth Circuit noted that it had not adopted a definition for generic robbery and looked

to other circuits that have observed that “the generic form of robbery ‘may be thought of as

aggravated larceny,’ containing at least the elements of ‘misappropriation of property under

circumstances involving immediate danger to the person.’” Yates, 866 F.3d at 733 (citing United

States v. Santiesteban-Hernandez, 469 F.3d 376, 380 (5th Cir. 2006) (brackets omitted) (quoting

Wayne R. LaFave, Substantive Criminal Law § 20.3 intro., (d)(2) (2d ed. 2003)), abrogated on

other grounds by United States v. Rodriguez, 711 F.3d 541 (5th Cir. 2013))). The Yates court

concluded that “[g]eneric robbery…constitutes the ‘misappropriation of property under

circumstances involving immediate danger to the person.’ Id. (citing Santiesteban-Hernandez,



                                                8
469 F.3d at 380 (brackets omitted) (quoting LaFave, supra, § 20.3 intro., (d)(2))). As with the

elemental clause, the minimum conduct criminalized by Kentucky second-degree robbery

appears to reach conduct outside the scope of that covered by the generic definition set forth in

Yates. Accordingly, Bizor’s previous conviction for second-degree robbery does not constitute a

crime of violence under the enumerated clause and the Court accordingly declines to apply the

enhancement for same.

                                                 D.

       Finally, the United States argued at the November 20, 2018 hearing that the Court should

employ the modified categorical approach. Under the categorical approach the Court looks only

to the fact of conviction and the statutory definition of the prior offense.         The modified

categorical approach is employed where the statute of prior conviction is “divisible,” i.e. it has

multiple alternative elements that may form the crime. Descamps v. United States, 570 U.S. 254,

257 (2013). To employ the modified approach, not only must the statute be divisible, but it must

also be ambiguous in that “an individual can violate the statute [of conviction] in a way that

constitutes a violent felony and in a way that does not.” United States v. Johnson, 707 F.3d 655,

659 (6th Cir. 2013). If the statute is both divisible and ambiguous, the Court goes beyond the

statute of conviction and looks to a limited class of documents to determine which alternative

element formed the crime.

       The first step is to determine if the statute is divisible. In determining whether an

alternatively phrased statute is divisible the Court looks to whether its listed items are elements

or means. Mathis v. United States, 136 S.Ct. 2243, 2256, (2016). If a statute contains multiple

elements, it is divisible. Id. “Elements” are the “constituent parts” of a crime's legal definition—

the things the “prosecution must prove to sustain a conviction.” Id. at 2248 (citing Black's Law



                                                 9
Dictionary 634 (10th ed. 2014)). Means “by contrast, are mere real-world things—extraneous to

the crime's legal requirements…[t]hey are ‘circumstance[s]’ or ‘event[s]’ having no ‘legal effect

[or] consequence’: In particular, they need neither be found by a jury nor admitted by a

defendant.” Id. (citing Black's Law Dictionary 709). The United States Supreme Court

summarized a helpful hypothetical for this distinction between elements and means:

       To use a hypothetical adapted from two of our prior decisions, suppose a statute
       requires use of a “deadly weapon” as an element of a crime and further provides
       that the use of a “knife, gun, bat, or similar weapon” would all qualify…[b]ecause
       that kind of list merely specifies diverse means of satisfying a single element of a
       single crime—or otherwise said, spells out various factual ways of committing
       some component of the offense—a jury need not find (or a defendant admit) any
       particular item: A jury could convict even if some jurors “conclude[d] that the
       defendant used a knife” while others “conclude[d] he used a gun,” so long as all
       agreed that the defendant used a “deadly weapon.”

Id. at 2249. Thus, the disjunctively listed items in the above example are various factual means

of committing a single element, not multiple elements.

       Here, Kentucky’s second-degree robbery statute KRS § 515.030 Robbery in the second-

degree provides “[a] person is guilty of robbery in the second degree when, in the course of

committing theft, he uses or threatens the immediate use of physical force upon another person

with intent to accomplish the theft.” Second-degree robbery has the elements: 1) in the course of

committing theft, and 2) the use or threatened immediate use of physical force upon another

person with the intent to accomplish the theft. Kentucky’s jury instructions on second-degree

robbery require the jury to find the following elements:




                                                10
         A. That in this county on or about _________ (date) and before the finding of the
            Indictment herein, he [stole] [attempted to steal] __________ (ID property)
            from (victim);

         AND

         B. That in the course of so doing and with the intent to accomplish the theft, he
            [used physical force upon _____________(victim) by (method)____________
            (e.g., by shoving him to the floor).] [threatened the immediate use of physical
            force upon (victim) by_____________ (method) (e.g., with his fists).]


1-6 Cooper & Cetrulo, KENTUCKY JURY INSTRUCTIONS § 6.17. The question here is whether the

disjunctively phrased “uses or threatens the immediate use” is two separate elements or merely

two separate means for committing a single element. The Kentucky pattern jury instruction

demonstrates that the disjunctive phrase “uses or threatens the immediate use” of physical force

are diverse means of satisfying the same use of force element. As a result, Kentucky’s second-

degree robbery statute is indivisible, and accordingly, the inquiry ends and there is no reason to

turn to the modified categorical approach.

                                                  E.

         For the reasons articulated above, the Court SUSTAINS Mr. Bizor’s objection to the PSI

regarding the career offender enhancement set forth in United States Sentencing Guideline §

4B1.1 and finds that the enhancement for his prior second-degree robbery conviction does not

apply.




                                                         December 11, 2018




                                                11
